Case 20-14179-VFP   Doc 115    Filed 03/23/20 Entered 03/23/20 19:03:28   Desc Main
                              Document     Page 1 of 18
Case 20-14179-VFP           Doc 115    Filed 03/23/20 Entered 03/23/20 19:03:28              Desc Main
                                      Document     Page 2 of 18



 sections 105 and 305 of title 11 of the United States Code (the “Bankruptcy Code”) and Rule

 1017 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) file this

 Application to suspend their chapter 11 cases in their entireties. In support of the Application,

 the Debtors respectfully represent as follows:

                                        I.      JURISDICTION

          1.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§

 157(a)-(b) and 1334(b) the Standing Order of Reference to the Bankruptcy Court Under Title 11

 of the United States District Court for the District of New Jersey, dated September 18, 2012

 (Simandle, C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper

 before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

          2.       The bases for the relief requested herein are sections 105 and 305 of title 11 of the

 United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) and Rule 1017 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                II.    PRELIMINARY STATEMENT

          3.       The unprecedented, exponential spread of Coronavirus disease COVID-19

 (“COVID-19”) throughout the United States over the course of the last week, along with the

 resulting, state-imposed limitations and prohibitions on non-essential retail operations, has forced

 the Debtors to re-evaluate the short-term trajectory of their chapter 11 cases. The cornerstone of

 these cases is the liquidation of the Debtors’ 134 stores and e-commerce site through store

 closing sales. Notwithstanding the Debtors’ best-laid plans, COVID-19 has prevented the

 Debtors from conducting the robust liquidation sales that seemed possible just one week ago; it

 has left the Debtors with no choice but to temporarily “mothball” their operations to preserve




                                                     2
 55008/0002-20051549v2
Case 20-14179-VFP           Doc 115    Filed 03/23/20 Entered 03/23/20 19:03:28                Desc Main
                                      Document     Page 3 of 18



 value, with the hope that they can recommence operations in the near future and successfully

 liquidate their inventory for the benefit of all parties-in-interest.

          4.       In order to mothball their operations and abide by their social and ethical duties to

 promote social distancing, the Debtors seek a temporary suspension of all deadlines and

 activities in their chapter 11 cases, for a period of up to sixty days, pursuant to section 305 of the

 Bankruptcy Code (as defined in more detail below, the “Bankruptcy Suspension”), without

 prejudice to their right to seek additional time. Critically, the Debtors seek to defer payment of

 all expenses other than those that are absolutely essential, as outlined in their Modified Budget

 (defined below). Moreover, as part of the Bankruptcy Suspension, the Debtors have instituted or

 intend to immediately institute an Operational Suspension (defined below), which will entail,

 among other things:

                   a.     The cessation of operations, including Store Closing Sales (defined
                          below), at all 134 of their retail stores as well as fulfillment of orders on
                          their e-commerce site;

                   b.     The termination of store-level and distribution center employees; and

                   c.     The cessation of all in-person operations at their corporate headquarters
                          and termination most corporate employees, leaving in place a skeleton
                          crew of essential employees to effectuate critical human relations, finance,
                          and infrastructure technology functions during the Operational
                          Suspension.

          5.       The Debtors, along with their professionals, have developed a plan to

 reoperationalize after COVID-19 abates and believe that the breathing spell provided by the

 Bankruptcy Suspension is in the best interests of their estates and all creditors as it will allow the

 Debtors, in time, to maximize the value of their inventory and leasehold interests.

          6.       The Debtors recognize that all parties are suffering during these uncertain times.

 Nevertheless, the Debtors believe that the Bankruptcy Suspension will inure to the benefit of all

 parties such that it is warranted pursuant to section 305 of the Bankruptcy Code.

                                                     3
 55008/0002-20051549v2
Case 20-14179-VFP           Doc 115    Filed 03/23/20 Entered 03/23/20 19:03:28              Desc Main
                                      Document     Page 4 of 18



                                        III.    BACKGROUND

 a.       The Chapter 11 Cases

          7.       On March 11, 2020 (the “Petition Date”), each of the Debtors commenced with

 this Court voluntary cases under chapter 11 of the Bankruptcy Code. The Debtors continue to

 operate their businesses and manage their properties as debtors in possession pursuant to sections

 1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner, or statutory committee of

 creditors has been appointed in these chapter 11 cases.

          8.       The Debtors’ cases are being jointly administered under lead Case No. 20-14179

 pursuant to Bankruptcy Rule 1015 [Docket No. 88].

          9.       Information regarding the Debtors’ business, capital structure, and the

 circumstances leading to the commencement of these chapter 11 cases is set forth in the

 Declaration of Robert J. Duffy in Support of Debtors’ Chapter 11 Petitions and First Day

 Pleadings [Docket No. 24] (the “First Day Declaration”).

          10.      At the commencement of these cases, the Debtors operated 134 stores in ten states

 plus the District of Columbia. Prior to the Petition Date, the Debtors, along with their counsel,

 Cole Schotz P.C. (“Cole Schotz”), crisis managers, Berkeley Research Group, LLC, liquidation

 consultant, Tiger Capital Group, LLC (“Tiger”), and real estate consultant and advisors, A&G

 Realty Partners, LLC (A&G), modeled and analyzed the Debtors’ financial performance and

 lease portfolio to determine how best to maximize the value of the Debtors’ assets.

          11.      As set forth in the First Day Declaration, the Debtors filed these chapter 11 cases

 with the intention of liquidating their inventory through store closing sales (the “Store Closing

 Sales”) conducted with the assistance of Tiger, paying off their lenders by mid-April, and using

 the remaining proceeds of their Store Closing Sales to wind their operations and provide a



                                                    4
 55008/0002-20051549v2
Case 20-14179-VFP           Doc 115    Filed 03/23/20 Entered 03/23/20 19:03:28              Desc Main
                                      Document     Page 5 of 18



 distribution to creditors. The Debtors’ intended to effectuate this plan through the consensual

 use of cash collateral.

          12.      In furtherance thereof, on the Petition Date, the Debtors filed, among other things:

                   a.      a Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors
                           to Assume the Consulting Agreement, (II) Approving Procedures for Store
                           Closing Sales, and (III) Approving the Implementation of Customary
                           Store Bonus Program and Payments to Non-Insiders Thereunder [Docket
                           No. 8] (the “Store Closing Motion”);

                   b.      a Motion for Entry of an Order Authorizing and Approving Procedures for
                           Rejection of Executory Contracts and Unexpired Leases [Docket No. 9]
                           (the “Rejection Procedures Motion”); and

                   c.      a Motion for Entry of Interim and Final Orders (I) Authorizing Use of
                           Cash Collateral and Affording Adequate Protection; (II) Modifying
                           Automatic Stay; (III) Scheduling a Final Hearing; and (IV) Granting
                           Related Relief [Docket No. 23] (the “Cash Collateral Motion”).

          13.      On March 13, 2020 at 10:00 a.m., the Court held a hearing (the “First Day

 Hearing”) at which it granted, among other things, the Store Closing Motion, the Rejection

 Procedures Motion, and the Cash Collateral Motion. See Docket Nos. 63, 68, and 66,

 respectively.

          14.      As set forth on the record at the First Day Hearing, at that time, the Debtors

 anticipated that the Store Closing Sales would be substantially complete by April 30, 2020 and

 that the Debtors would avail themselves of the rejection procedures described in the Rejection

 Procedures Motion to relieve themselves of certain lease obligations prior to paying May 1 rent.

 The Debtors intended (and intend) to assume and assign other leases with the assistance of A&G.

          15.      Thereafter, on March 18, 2020, the Debtors filed

                   a.      an Application for Entry of an Order Authorizing the Employment and
                           Retention of Cole Schotz P.C. as Bnkruptcy Counsel to the Debtors Nunc
                           Pro Tunc to the Petition Date [Docket No. 99]; and




                                                     5
 55008/0002-20051549v2
Case 20-14179-VFP           Doc 115    Filed 03/23/20 Entered 03/23/20 19:03:28            Desc Main
                                      Document     Page 6 of 18



                   b.     an Application for Entry of an Order Authorizing the Debtors to Retain
                          A&G Realty Partners, LLC as a Real Estate Consultant and Advisor Nunc
                          Pro Tunc to the Petition Date [Docket No. 100].

          16.      On March 20, 2020, the Debtors filed a Motion for an Administrative Fee Order

 Establishing Procedures for the Allowance and Payment of Interim Compensation and

 Reimbursement of Expenses of Professionals Retained by Order of this Court [Docket No. 109].

 b.       The Impact of COVID-19 on the Store Closing Sales

          17.      Since the First Day Hearing, the exponential spread of COVID-19 has wreaked

 economic and social havoc across the country. On the afternoon of March 13, 2020, President

 Trump declared COVID-19 a national emergency. Pres. Proc. No. 9994, 85 F.R. 15337, 2020

 WL 1272563. Separately, most of the states in which the Debtors operate have also declared

 states of emergency.

          18.      The various states in which the Debtors operate have also imposed various

 restrictions on retail businesses which have impacted the Debtors’ ability to conduct Store

 Closing Sales. First, at 2:00 p.m. on March 16, 2020, the state of Pennsylvania ordered the

 closure of all non-essential stores, bars, and restaurants, effective at midnight that same day, thus

 impacting the Debtors’ Store Closing projections at the Debtors’ 17 Pennsylvania stores. See

 WPXI.com, TIMELINE: Pennsylvania coronavirus updates March 16, March 16, 2020, available

 at https://www.wpxi.com/news/top-stories/live-updates-coronavirus-pennsylvania-what-you-

 need-know-monday/DOARLQQXDVHSZHYF2BN77EMXIQ/. Thereafter, several of the

 Debtors’ landlords implemented modified store hours while others forced the Debtors to close

 stores, further inhibiting the Store Closing Sales.

          19.      More recently, other states in which the Debtors operate have ordered the closure

 or drastic limitation of “non-essential” business functions, again restricting the Debtors’ ability

 to conduct Store Closing Sales. See, e.g., Order of the Governor of the Commonwealth of

                                                    6
 55008/0002-20051549v2
Case 20-14179-VFP          Doc 115    Filed 03/23/20 Entered 03/23/20 19:03:28            Desc Main
                                     Document     Page 7 of 18



 Pennsylvania Regarding the Closure of All Businesses that Are Not Life Sustaining, signed by

 Gov. Tom Wolf (PA) on March 19, 2020 (closing all non-life-sustaining businesses); N.Y. Exec.

 Order 202.8 (Mar. 20, 2020) (directing 100% closure of all non-essential business, including

 retail business, state-wide); Conn. Exec. Order 7H (Mar. 20, 2020) (requiring non-essential

 businesses to reduce their in-person workforces at any workplace locations by 100% effective

 March 23, 2020 at 8:00 p.m.); N.J. Exec. Order 107 (Mar. 21, 2020) (suspending all non-

 essential retail businesses state-wide); Fourth Modification of the Declaration of a State of

 Emergency for the State of Delaware Due to a Public Health Threat (Mar. 22, 2020) (directing

 100% closure of all non-essential business state-wide, effective March 24, 2020 at 8:00 a.m.);

 Md. Exec. Order 20-03-23-01 (March 23, 2020) (directing 100% closure of all non-essential

 business state-wide); Exec. Order 53 (March 23, 2020) (limiting operations at non-essential retail

 businesses to no more than ten patrons at a time and requiring such establishments to either

 “adhere to . . . proper social distancing requirements” or to close, effective March 24, 2020 at

 11:59 p.m.); Mass. Order Assuring Continued Operation of Essential Services in the

 Commonwealth, Closing Certain Workplaces and Prohibiting Gatherings of More Than 10

 People (Mar. 23, 2020) (directing 100% closure of all non-essential business state-wide,

 effective March 25, 2020 at 12:00 noon). At this time, nearly all of the Debtors’ stores have

 been impacted by these restrictions, modified hours, and closures.

          20.      Notwithstanding the careful pre-petition planning and modeling of the Debtors

 and their advisors, in the past week and a half, the Debtors’ situation has changed drastically as a

 result of COVID-19. Given the restrictions on operations at the Store Closing Sales, on March

 20, 2020, the Debtors made the difficult decision to cease operations and terminate the majority

 of their employees.



                                                   7
 55008/0002-20051549v2
Case 20-14179-VFP           Doc 115      Filed 03/23/20 Entered 03/23/20 19:03:28                    Desc Main
                                        Document     Page 8 of 18



          21.      In light of the current climate, the Debtors have worked round-the-clock with

 their advisors to create new models and a new go-forward plan which they believe will enable

 them to maximize value for all creditors. Specifically, the Debtors believe it would be in the best

 interests of their creditors and all parties-in-interest to suspend business operations (the

 “Operational Suspension”) on the following terms:

                   a.      To the extent they have not already done so, the Debtors shall immediately
                           (i) cease operations, including Store Closing Sales, at all 134 of their retail
                           stores as well as fulfillment of orders on the e-commerce site,
                           (ii) terminate store-level and distribution center employees, without
                           severance, and (iii) cease all in-person operations at their corporate
                           headquarters and terminate most corporate employees, without severance.
                           The Debtors hope to rehire certain of their terminated employees to
                           conduct Store Closing Sales when they reoperationalize.

                   b.      The Debtors intend to continue to employ certain critical employees
                           responsible for human relations, finance, and infrastructure technology
                           functions during the Operational Suspension. Without the continuation of
                           these functions, the Debtors would be unable to reoperationalize at a later
                           date.2

                   c.      The Debtors intend to use cash collateral, with the consent of their pre-
                           petition lenders, to pay certain critical expenses, including their remaining
                           employees, utilities, insurance, and trust fund taxes, pursuant to a modified
                           budget (the “Modified Budget”), which is a subset of the budget
                           previously approved by the Court.3

          22.      The Modified Budget and the Operational Suspension were designed to enable the

 Debtors to pay essential expenses so that the Debtors can reoperationalize and complete the Store

 Closing Sales as economically and efficiently as possible.

          23.      In order to reap the benefits of the Operational Suspension, the Debtors must

 suspend their bankruptcy cases (the “Bankruptcy Suspension”) on the following terms:


          2
          The Debtors’ Chief Executive Officer, Mitchell Modell, has agreed to defer his compensation during the
 Operational Suspension.
          3
          A copy of the modified budget is attached hereto as Exhibit A. The payments set therein have been
 approved of by the Debtors’ pre-petition lenders.


                                                        8
 55008/0002-20051549v2
Case 20-14179-VFP             Doc 115      Filed 03/23/20 Entered 03/23/20 19:03:28                        Desc Main
                                          Document     Page 9 of 18



                   a.       The Debtors seek entry of an order authorizing them to implement the
                            Operational Suspension, to the extent any of the terms thereof conflict
                            with relief previously ordered by the Court or their duties as debtors in
                            possession.

                   b.       In order to avoid the accrual of administrative costs during the Bankruptcy
                            Suspension, the Debtors seek entry of an Order (i) extending all deadlines
                            that would otherwise occur during the Bankruptcy Suspension until the
                            twenty-first day following the termination thereof and (ii) barring any
                            party from seeking relief during the Bankruptcy Suspension.

                   c.       The Debtors also seek entry of an Order deferring the payment of all
                            expenses other than those essential expenses set forth in the Modified
                            Budget.

                   d.       In addition, the Debtors seek entry of an Order confirming that the
                            automatic stay shall remain in full force and effect during the pendency of
                            the Bankruptcy Suspension in order to ensure the equal treatment of
                            creditors and the preservation of estate assets.

                   e.       Finally, the Debtors seek entry of an Order conditionally approving the
                            retentions of Cole Schotz and A&G. During the Bankruptcy Suspension,
                            the Debtors’ professionals shall provide only such services as are essential
                            to effectuate the Operational Suspension and the Bankruptcy Suspension.4

          24.      The Bankruptcy Suspension was designed to streamline the Debtors’ costs during

 the period of thereof in order to safeguard the Debtors’ prospects of conducting successful Store

 Closing Sales after the imminent threat of COVID-19 has subsided.

                                        IV.      RELIEF REQUESTED

          25.      The Debtors seek entry of an Order approving the Operational Suspension and the

 Bankruptcy Suspension and immediately suspending these chapter 11 cases for up to sixty days,


          4
            The Debtors propose that these professionals will draw on their respective retainers but not be obligated to
 file and serve monthly fee statements or interim compensation applications during the Bankruptcy Suspension.
 Notwithstanding the foregoing, (i) at least five business days prior to making any such draw, a professional shall
 serve a statement reflecting the number of hours worked and amount billed by such professional, broken down by
 timekeeper, on the Debtors’ pre-petition lenders and the Office of the United States Trustee for Region 3 and (ii) any
 funds the professionals draw against their retainers during the Bankruptcy Suspension shall, of course, remain
 subject to the entry of a final order approving the award of such compensation. “[I]nterim allowances are always
 subject to the court’s re-examination and adjustment during the course of the case as all expenses of administration
 must receive the court's final scrutiny and approval.” Stable Mews Assocs. v. Togut, 778 F.2d 121, 123 n.3 (2d Cir.
 1985) (quoting 2 Collier on Bankruptcy ¶ 331.03 at 331-9 (15th ed. 1985)).


                                                           9
 55008/0002-20051549v2
Case 20-14179-VFP           Doc 115 Filed 03/23/20 Entered 03/23/20 19:03:28                  Desc Main
                                   Document    Page 10 of 18



 pursuant to sections 105 and 305 of the Bankruptcy Code, without prejudice to the Debtors’ right

 to seek additional time.

                             V.     BASIS FOR RELIEF REQUESTED

 A.       The Bankruptcy Suspension Is Authorized Pursuant to Section 305 of the
          Bankruptcy Code As It Is in the Best Interests of the Debtors and Their Creditors

          26.      Section 305(a)(1) of the Bankruptcy Code permits the Court, “after notice and a

 hearing,” to “suspend all proceedings in a case under this title, at any time if—(1) the interests of

 creditors and the debtor would be better served by such dismissal or suspension.” Suspension of

 chapter 11 case is considered an “extraordinary remedy” and the movant bears the burden of

 proving that “the interests of the debtor and its creditors would benefit from . . . suspension of

 proceedings under § 305(a)(1).” In re Monitor Single Lift I, Ltd., 381 B.R. 455, 462–63 (Bankr.

 S.D.N.Y. 2008) (citations omitted); see In re Biolitec, Inc., 528 B.R. 261, 267, n.9 (Bankr. D.N.J.

 2014) (“Although section 305(a) applies to voluntary cases, because a dismissal pursuant to this

 section is appealable only to the district court or a bankruptcy appellate panel, it is considered an

 ‘extraordinary remedy’ that should be granted only if it is shown that both the debtor and its

 creditors would be better served” by such relief) (internal marks omitted) (citing, inter alia, In re

 Monitor Single Lift). The decision to suspend a chapter 11 case is made on a case-by-case basis.

 Monitor Single Lift, 381 B.R. at 464.

          27.      The relief afforded by section 305 “is extremely broad; the court may either

 dismiss the case or, in the alternative, suspend all proceedings within the case . . . . As explained

 [by Collier on Bankruptcy]: if ‘a party . . . seeks suspension of all proceedings within a

 case, section 305(a) should be invoked.’” Graham v. Yoder Mach. Sales (In re Weldon F. Stump

 & Co.), 373 B.R. 823, 826 n.1 (Bankr. N.D. Ohio 2007) (citing 2 Collier on Bankruptcy P

 305.01 [1] (15th ed. rev. 2005)). “Based on the case law and the purpose of § 305, . . . the


                                                   10
 55008/0002-20051549v2
Case 20-14179-VFP             Doc 115 Filed 03/23/20 Entered 03/23/20 19:03:28                            Desc Main
                                     Document    Page 11 of 18



 contours of suspension may be fashioned by a bankruptcy court to fit the needs of the case.” In

 re Picacho Hills Util. Co., Inc., Case No. 13-10742 TL7, 2017 WL 1067754, at *6 (Bankr.

 D.N.M. Mar. 21, 2017) (citing, inter alia, In re Compania de Alimentos Fargo, 376 B.R. 427,

 440 (Bankr. S.D.N.Y. 2007) (implying in dicta that a section 305 suspension may not terminate

 section 362’s automatic stay)).

          28.      Courts have invoked section 305’s powers to suspend a case in a variety of unique

 circumstances.5 For example, in In re Milestone Educ. Inst., 167 B.R. 716 (Bankr. D. Mass.

 1994), a bankruptcy court sua sponte suspended “all activity” in a chapter 11 case to allow a

 state court to address novel issues of receivership law. Id. at 724. The court noted that the

 suspension would “preserve the bankruptcy petition filing date for purposes of bringing

 preference actions” which was the stated purpose of the chapter 11 filing, with the aim of

 “increas[ing] the amount of money available to distribute to [the debtor’s] creditors. Id. at 718,

 724. In that case, the court noted that the harm of a delayed distribution was “outweighed by the

 salutary effect” of the suspension. Id. at 724.

          29.      In considering whether to suspend a case pursuant to section 305, courts consider

 various factors. See, e.g., In re Zais Inv. Grade Ltd. VII, 455 B.R. 839, 846 (Bankr. D.N.J. 2011)

 (citing Monitor Single Lift factors addressing two-party disputes); In re MicroBilt Corp., 484

 B.R. 56, 66 (Bankr. D.N.J. 2012) (considering abstention under 28 U.S.C. § 1334(d) and 11

 U.S.C. § 305(a), citing a different set of factors addressing two-party disputes, and abstaining


          5
            Although the decision to suspend a case is generally made in the context of a two-party disputes and
 involuntary bankruptcy proceedings, “nowhere in the text of § 305(a)(1) or in its legislative history did Congress
 specifically limit the basis for a § 305(a)(1) motion to involuntary cases commenced by creditors to gain leverage in
 out-of-court negotiations.” Monitor Single Lift, 381 B.R. at 463. In fact, the Monitor Single Lift court noted that
 “[t]he legislative history’s reference to this fact-pattern only as an ‘example’ of a basis for abstaining under
 § 305(a)(1) validates this broader view of § 305(a)(1)’s application.” Id.




                                                          11
 55008/0002-20051549v2
Case 20-14179-VFP           Doc 115 Filed 03/23/20 Entered 03/23/20 19:03:28                 Desc Main
                                   Document    Page 12 of 18



 from adjudicating certain claims as in the best interests of the parties and the court). Regardless

 of the factors courts consider, “[a]s noted in the statute, the overriding considerations are, of

 course, the interests of creditors and the debtor[s].” In re Gabriel Techs. Corp., Case No. 13-

 30341, 2013 WL 5550391, at *4-*5 (Bankr. N.D. Cal. Oct. 7, 2013) (citing the Monitor Single

 Lift factors).

          30.      Where parties disagree as to whether suspension is in the best interests of all

 parties, the “court does not count votes to decide the issue but weighs the competing interests of

 the various creditor constituencies and the Debtor, and then appl[ies] the applicable factors to the

 peculiar circumstances of an[] individual case, exercise[ing] its sound discretion to make a

 decision for or against suspension.” Id. at *5 (suspending a chapter 11 case in light of the fact

 that “the overwhelming interests of creditors generally support[ed]” suspension and in spite of

 the fact that a litigation counterparty was “oppose[d] any disposition under § 305”)

          31.      The Debtors respectfully submit that, in spite of the fact that suspension is an

 “extraordinary remedy,” approval of the Bankruptcy Suspension is appropriate as it is in the best

 interests of the Debtors and their creditors during these unprecedented times. See 11 U.S.C.

 § 305. Specifically, the “contours” of the Bankruptcy Suspension have been “fashioned to suit

 the needs of these chapter 11 cases,” such that the relief requested is authorized in light of

 section 305’s broad scope. Picacho Hills Util. Co., Inc., 2017 WL 1067754, at *6; Weldon F.

 Stump & Co., 373 B.R. at 826 n.1 (Bankr. N.D. Ohio 2007).

          32.      The Bankruptcy Suspension will enable the Debtors to temporarily halt both their

 operations and the continuation of these bankruptcy proceedings, with the continued imposition

 of the automatic stay, until such time as they can reinitiate the Store Closing Sales. As in

 Milestone Educ. Inst., the Bankruptcy Suspension will preserve the Debtors estates and “increase



                                                    12
 55008/0002-20051549v2
Case 20-14179-VFP             Doc 115 Filed 03/23/20 Entered 03/23/20 19:03:28                            Desc Main
                                     Document    Page 13 of 18



 the amount of money available to distribute to [the debtor’s] creditors,” which is the stated

 purpose of these chapter 11 proceedings. See id. 167 B.R. at 718, 724 (suspending a chapter 11

 case and noting that suspension would “preserve the bankruptcy petition filing date for purposes

 of bringing preference actions” which was the stated purpose of the chapter 11 filing).

          33.      During the Bankruptcy Suspension, the Debtors intend to make payments

 consistent with the authority granted in the Interim Order (I) Authorizing Use of Cash Collateral

 and Affording Adequate Protection; (II) Modifying Automatic Stay; (III) Scheduling a Final

 Hearing; and (IV) Granting Related Relief [Docket No 66] (the “Cash Collateral Order”), as

 modified by the Modified Budget.6 As set forth above, the Modified Budget is a subset of the

 budget already approved by the Court. It has been substantially reduced to provide for the

 payment of only those expenses deemed critical to enable the Debtors to reoperationalize their

 enterprise and safeguard the success of the Store Closing Sales once COVID-19 abates. By

 deferring, among other things, certain rent and other non-critical obligations during the

 Operational Suspension, the Court will provide the Debtors with the breathing spell necessary to

 enable them to successfully reimplement the Store Closing Sales at a later date.7 Indeed, the

 Bankruptcy Code already contemplates, in the appropriate case, that rent may be deferred for a

 60-day period. See 11 U.S.C. § 365(d)(3) (“The court may extend, for cause, the time for

 performance of any such obligation that arises within 60 days after the date of the order for

 relief, but the time for performance shall not be extended beyond such 60-day period.”). In light


          6
            The Cash Collateral Order contemplates the possibility of revisions to the Budget (as defined therein).
 Specifically, the Cash Collateral Order notes that the Budget “may be updated from time to time with the prior
 written consent of the Prepetition Administrative Agent and Prepetition Term Agent.” See Cash Collateral Order at
 ¶ 3(a).

          7
           The Debtors reserve all rights to argue that obligations allegedly accrued during the Operational
 Suspension are waived, abated, or otherwise not subject to payment for reasons including, but not limited to, the
 existence of force majeure, quiet enjoyment, or other applicable contractual provisions or legal rights.


                                                          13
 55008/0002-20051549v2
Case 20-14179-VFP           Doc 115 Filed 03/23/20 Entered 03/23/20 19:03:28               Desc Main
                                   Document    Page 14 of 18



 of the fact that the Debtors will not be operating (and, indeed, cannot operate) during that time,

 cause exists to grant the relief requested. The Debtors believe the Modified Budget will enable

 them to effectuate the Operational Suspension and the Bankruptcy Suspension so as to maintain

 these chapter 11 cases for the benefit of all of the Debtors’ creditors. Although the relief

 requested is unique, it is appropriate in these cases given the unprecedented impact of COVID-

 19 not only on the Debtors’ operations but also on the United States economy in its entirety.

          34.      Separately, the Bankruptcy Suspension benefits the Debtors and their creditors in

 that (i) it will enable the Debtors to avoid incurring unnecessary administrative costs, including

 professionals’ fees, during the Operational Suspension and (ii) the continued imposition of the

 automatic stay will ensure no creditor takes self-interested action to the detriment of the Debtors’

 estates and all other parties.

          35.      Although the Debtors anticipate that there will be minimal work for their

 professionals during the Bankruptcy Suspension, out of an abundance of caution, they seek

 conditional approval of the Cole Schotz and A&G retention applications, subject to the deferral

 of all deadlines until the twenty-first day following the termination of the Bankruptcy

 Suspension. As set forth in more detail above, the Debtors’ professionals may draw down on

 their retainers during the Bankruptcy Suspension provided, however, that all funds so drawn

 shall remain subject to the entry of a final order approving the award of such compensation. See

 note 4, supra.

          36.      For the reasons set forth above, based on the “peculiar circumstances” COVID-19

 has imposed on the United States economy, in general, and the retail industry, in particular, the

 Debtors submit that the Bankruptcy Suspension presents the best prospect of recovery for most,

 if not all, of the Debtors’ creditors. In re Gabriel Techs. Corp., 2013 WL 5550391, at *5. In



                                                   14
 55008/0002-20051549v2
Case 20-14179-VFP           Doc 115 Filed 03/23/20 Entered 03/23/20 19:03:28                  Desc Main
                                   Document    Page 15 of 18



 sum, as in, Milestone Educ. Inst., any potential harm of Bankruptcy Suspension is “outweighed

 by the salutary effect” of the suspension. Id. at 724.

 B.       Alternatively, the Bankruptcy Suspension Is Authorized Pursuant to Section 105 of
          the Bankruptcy Code

          37.      Alternatively, the relief requested is authorized pursuant to section 105 of the

 Bankruptcy Code. Section 105(a) provides, in relevant part, that, “[t]he court may issue any

 order, process, or judgment that is necessary or appropriate to carry out the provisions of this

 title.” 11 U.S.C. §105(a). This provision codifies the inherent equitable powers of the

 bankruptcy court. As one court articulated, section 105 is “an omnibus provision phrased in such

 general terms as to be the basis for a broad exercise of power in the administration of a

 bankruptcy case. The basic purpose of § 105 is to assure the bankruptcy courts power to take

 whatever action is appropriate or necessary in aid of the exercise of its jurisdiction.” Davis v.

 Davis (In re Davis), 170 F.3d 475, 492 (5th Cir. 1999) (citing 2 L. King, Collier On

 Bankruptcy § 105.01, at 105–3 (1996)). For the reasons set forth above, the Debtors believe that

 the imposition of the Bankruptcy Suspension, including the Operational Suspension, is necessary

 to carry out the provisions of this title as it will enable the Debtors to maximize the value of their

 assets, for the benefit of all creditors, through the liquidation of their inventory and sale of their

 valuable leasehold interests after the threat of COVID-19 subsides.

           VI.       WAIVER OF CERTIFICATION AND MEMORANDUM OF LAW

          38.      The Debtors respectfully request that the Court waive the requirement set forth in

 Local Rule 9013-1(a)(2) that any motion be accompanied by a certification containing the facts

 supporting the relief requested in compliance with Local Bankruptcy Rule 7007-1 because the

 facts set forth in this Application have been verified by the Debtors’ Chief Restructuring Officer,

 Robert J. Duffy.


                                                    15
 55008/0002-20051549v2
Case 20-14179-VFP           Doc 115 Filed 03/23/20 Entered 03/23/20 19:03:28                Desc Main
                                   Document    Page 16 of 18



          39.      The Debtors further request that the Court waive the requirement set forth in

 Local Rule 9013-1(a) (3) that any motion be accompanied by a memorandum of law stating the

 legal basis of the relief requested because the legal basis upon which the Debtors rely is

 incorporated herein.

                                    VII.    NO PRIOR REQUEST

          40.      No prior request for the relief sought in this Application has been made to this

 Court or any other court.

                                            VIII. NOTICE

          41.      Notice of this Application has been provided to (i) the Office of the United States

 Trustee for Region 3; (ii) the holders of the twenty (20) largest unsecured claims against the

 Debtors (on a consolidated basis); (iii) counsel for the administrative agent under the Debtors’

 pre-petition revolving credit facility, JPMorgan Chase Bank, N.A., c/o Daniel F. Fiorillo, Esq.

 and Chad B. Simon, Esq., Otterbourg P.C.; (iv) counsel for the term agent under the Debtors’

 pre-petition term loan, Wells Fargo Bank, National Association, c/o Steven E. Fox, Esq., Riemer

 & Braunstein LLP; (v) the Internal Revenue Service; (vi) the United States Attorney’s Office for

 the District of New Jersey; and (vii) any party requesting notice pursuant to Bankruptcy Rule

 2002. The Debtors submit that, in view of the facts and circumstances, such notice is sufficient

 and no other or further notice need be provided.




                                                    16
 55008/0002-20051549v2
Case 20-14179-VFP        Doc 115 Filed 03/23/20 Entered 03/23/20 19:03:28             Desc Main
                                Document    Page 17 of 18



          WHEREFORE, the Debtors respectfully request that the Court grant the relief requested

 herein and such other and further relief as the Court may deem just and proper.

  Dated: March 23, 2020                           Respectfully submitted,

                                                  COLE SCHOTZ P.C.
                                                  Proposed Attorneys for Debtors
                                                  and Debtors in Possession

                                                  By:    /s/ Michael D. Sirota
                                                         Michael D. Sirota
                                                         David M. Bass
                                                         Felice R. Yudkin
                                                         Court Plaza North
                                                         25 Main Street
                                                         Hackensack, NJ 07601
                                                         Telephone: (201) 489-3000
                                                         Facsimile: (201) 489-1536
                                                         Email: msirota@coleschotz.com
                                                                 dbass@coleschotz.com
                                                                 fyudkin@coleschotz.com




                                                17
 55008/0002-20051549v2
Case 20-14179-VFP           Doc 115 Filed 03/23/20 Entered 03/23/20 19:03:28                Desc Main
                                   Document    Page 18 of 18



                                           VERIFICATION

          ROBERT J. DUFFY, of full age, certifies as follows:

          1.       I am the Chief Restructuring Officer of Modell’s Sporting Goods, Inc. and its

 subsidiaries, as debtors and debtors in possession in the above-captioned chapter 11 cases. As

 such, I have full knowledge of the facts set forth in and am duly authorized to make this verified

 application (the “Application”) on the Debtors’ behalf.

          2.       I have read the foregoing Application and certify that the statements contained

 therein are true based upon my personal knowledge, information, and belief.

          3.       I am aware that if any of the factual statements contained in the Application are

 willfully false, I am subject to punishment.



  DATED: March 23, 2020

                                                                     /s/ Robert J. Duffy

                                                                    ROBERT J. DUFFY




 55008/0002-20051549v2
Case 20-14179-VFP       Doc 115-1 Filed 03/23/20      Entered 03/23/20 19:03:28   Desc
                        Exhibit A - Modified Budget   Page 1 of 2



                                      EXHIBIT A

                                    Modified Budget




55008/0002-20051549v2
Modell's                                           Case 20-14179-VFP                            Doc 115-1 Filed 03/23/20                                 Entered 03/23/20 19:03:28                               Desc
Cash Collateral Budget                                                                          Exhibit A - Modified Budget                              Page 2 of 2
$ in 000s

       Week Number                                     1          2         3          4          5          6          7           8          9        10          11        12         13         14         15       16        17        18         19        Total
       Week Ending Saturday                         28-Mar      4-Apr     11-Apr     18-Apr     25-Apr     2-May      9-May      16-May     23-May    30-May      6-Jun     13-Jun     20-Jun     27-Jun     4-Jul     11-Jul    18-Jul    25-Jul    1-Aug      Wks 1 -19
       Fiscal Month                                  Mar         Mar       Apr        Apr        Apr        Apr        May        May        May       May         Jun       Jun        Jun        Jun        Jun       Jul       Jul       Jul       Jul
       Proceeds
 1.)      Collection of AR                             2,129         -          -          -         -          -          -          -          -         -          -          -         -          -          -         -         -         -         -         2,129
 2.)      GOB Proceeds                                    -          -          -          -         -          -          -          -          -      6,412      6,594     10,225    13,546     16,470     15,234    12,227     7,384     9,026     9,026      106,143
 3.)      Other Proceeds                                  -          -          -          -         -          -          -          -          -         -          -          -         -          -          -         -         -         -      5,323        5,323
 4.)   Total Receipts                                  2,129         -          -          -         -          -          -          -          -      6,412      6,594     10,225    13,546     16,470     15,234    12,227     7,384     9,026    14,349      113,596
       Tolling Costs
 5.)     Weekly Corp Payroll                            (104)      (70)       (50)       (35)       (35)       (35)       (50)      (75)      (100)         -         -          -          -          -         -          -         -         -         -         (554)
 6.)     Non-Personnel Carrying Cost                     (50)      (50)       (50)       (50)       (50)       (50)       (50)      (50)       (50)         -         -          -          -          -         -          -         -         -         -         (450)
 7.)     Insurance Premiums                             (500)       -          -        (377)        -          -          -         -         (99)         -         -          -          -          -         -          -         -         -         -         (976)
 8.)     Occupancy Costs                                  -         -          -          -          -          -          -         -          -           -         -          -          -          -         -          -         -         -    (13,449)    (13,449)
 9.)   Total Tolling Costs                              (654)     (120)      (100)      (462)       (85)       (85)      (100)     (125)      (249)         -         -          -          -          -         -          -         -         -    (13,449)    (15,429)
      Accruals
 10.)   Accrued Payroll                               (1,862)        -          -         -          -          -          -          -          -         -          -          -          -          -         -          -         -         -         -        (1,862)
 11.)   Accrued Sales Tax                               (607)        -          -         -          -          -          -          -          -         -          -          -          -          -         -          -         -         -         -          (607)
 12.)   Accrued Benefits                                (197)        -          -       (148)        -          -          -          -          -       (650)        -          -          -          -         -          -         -         -         -          (995)
 13.) Total Accruals                                  (2,666)        -          -       (148)        -          -          -          -          -       (650)        -          -          -          -         -          -         -         -         -        (3,463)
      Operating Costs
 14.)   Store Occupancy & Utilities                       -          -          -          -         -          -          -          -          -         -      (3,000)    (4,500)                   -     (3,000)   (3,500)       -         -          -      (14,000)
 15.)   Store Payroll & Expenses                          -          -          -          -         -          -          -          -          -     (1,913)    (1,913)    (1,913)    (1,913)    (1,913)   (1,913)   (1,913)   (1,913)   (1,913)    (1,913)    (19,125)
 16.)   Liquidation Expenses                              -          -          -          -         -          -          -          -          -       (768)      (768)      (768)      (768)      (768)     (768)     (768)     (768)     (768)      (768)     (7,675)
 17.)   Corporate Overhead                                -          -          -          -         -          -          -          -          -       (840)      (840)      (840)      (840)      (840)     (840)     (840)     (840)     (840)      (840)     (8,395)
 18.) Total Operating Costs                               -          -          -          -         -          -          -          -          -     (3,520)    (6,520)    (8,020)    (3,520)    (3,520)   (6,520)   (7,020)   (3,520)   (3,520)    (3,520)    (49,196)
      Non-Operating Costs
 19.)   Professional Fees (Carve-out)                     -          -          -          -         -          -          -          -          -       (406)      (406)      (406)     (406)      (406)      (406)     (406)     (406)     (406)      (406)     (4,059)
 20.)   US Trustee Fees                                   -          -          -          -         -          -          -         (90)        -         -          -          -         -          -          -         -         -         -        (250)       (340)
 21.)   KERP                                              -          -          -          -         -          -          -          -          -         -          -          -         -          -          -         -         -         -        (500)       (500)
 22.)   Stub Rent                                         -          -          -          -         -          -          -          -          -         -          -          -         -          -          -         -         -         -      (3,987)     (3,987)
 23.)   503(b)(9)                                         -          -          -          -         -          -          -          -          -         -          -          -         -          -          -         -         -         -      (2,325)     (2,325)
 24.) Total Non-Operating Costs                           -          -          -          -         -          -          -         (90)        -       (406)      (406)      (406)     (406)      (406)      (406)     (406)     (406)     (406)    (7,468)    (11,211)
 25.) Net Cash Flow                                   (1,190)     (120)      (100)      (609)       (85)       (85)      (100)     (215)      (249)     1,836       (331)     1,800     9,621     12,544      8,309     4,801     3,458     5,100    (10,088)     34,297

 26.) Memo: Total Disbursements*                      (3,319)     (120)      (100)      (609)       (85)       (85)      (100)     (215)      (249)    (4,575)    (6,925)    (8,425)    (3,925)    (3,925)   (6,925)   (7,425)   (3,925)   (3,925)   (24,437)    (79,299)

      Cash Balance
 27.) Beginning Cash                                   3,808     2,618      2,498      2,398      1,788      1,703      1,618     1,518      1,303      1,054      1,891      1,560      1,359        980     1,024       917     5,718     9,177     14,277       3,808
 28.)   +/- Net Cash Flow                             (1,190)     (120)      (100)      (609)       (85)       (85)      (100)     (215)      (249)     1,836       (331)     1,800      9,621     12,544     8,309     4,801     3,458     5,100    (10,088)     34,297
 29.)   Draws / (Paydown)                                 -         -          -          -          -          -          -         -          -      (1,000)        -      (2,000)   (10,000)   (12,500)   (8,416)       -         -         -          -      (33,916)
 30.) Ending Cash                                      2,618     2,498      2,398      1,788      1,703      1,618      1,518     1,303      1,054      1,891      1,560      1,359        980      1,024       917     5,718     9,177    14,277      4,189       4,189
 31.) Memo: Cash Collateral Account Balance            1,149     1,029        929        319        234        149         49        -          -         836        505        305       200        244       137         -         -         -         -
 32.) Memo: Operating Account Balance*                 1,469     1,469      1,469      1,469      1,469      1,469      1,469     1,303      1,054      1,054      1,054      1,054       780        780       780      5,718     9,177    14,277     4,189
      Outstanding Debt Obligations
 33.) Beginning Total Debt                           31,983     32,114     32,245     32,376     32,507     32,638    32,770     32,901     33,033     33,165     32,297     32,428     30,559     20,688     8,308         -         -         -         -       31,983
 34.)   + Accrued Interest                               31         31         31         31         31         31        32         32         32         32         31         31         29         20          8        -         -         -         -          433
 35.)   + Weekly Consent Fee                            100        100        100        100        100        100       100        100        100        100        100        100        100        100       100         -         -         -         -        1,500
 36.)   Draws / (Paydown)                                -          -          -          -          -          -         -          -          -      (1,000)        -      (2,000)   (10,000)   (12,500)   (8,416)        -         -         -         -      (33,916)
 37.) Ending Total Debt                              32,114     32,245     32,376     32,507     32,638     32,770    32,901     33,033     33,165     32,297     32,428     30,559     20,688      8,308        -          -         -         -         -           -
       *Note: for the avoidance of doubt, the Cash Collateral Order refers to "Memo: Total Disbursements" as line number 20 and "Memo: Operating Account Balance" as line number 28.
Case 20-14179-VFP       Doc 115-2 Filed 03/23/20 Entered 03/23/20 19:03:28   Desc
                            Proposed Order Page 1 of 6



                                PROPOSED ORDER




                                         2
55008/0002-20051549v1
55008/0002-20051549v2
Case 20-14179-VFP              Doc 115-2 Filed 03/23/20 Entered 03/23/20 19:03:28                             Desc
                                   Proposed Order Page 2 of 6




 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 COLE SCHOTZ P.C.
 Court Plaza North
 25 Main Street
 P.O. Box 800
 Hackensack, New Jersey 07602-0800
 Michael D. Sirota, Esq.
 msirota@coleschotz.com
 David M. Bass, Esq.
 dbass@coleschotz.com
 Felice R. Yudkin, Esq.
 fyudkin@coleschotz.com
 (201) 489-3000
 (201) 489-1536 Facsimile

 Proposed Attorneys for Debtors
 and Debtors in Possession
 In re:                                                               Chapter 11
                                                                      Case No. 20-14179 (VFP)
 MODELL’S SPORTING GOODS, INC., et al.,                               Jointly Administered
                                                                      Hearing Date and Time:
                            Debtors.1                                 _____________, 2020, at __:__ _.m. (ET)


                  ORDER TEMPORARILY SUSPENDING THE DEBTORS’
                CHAPTER 11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305

    The relief set forth on the following pages, numbered two (2) through five (5), is hereby
ORDERED.




          1
            The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
number, as applicable, are as follows: Modell’s Sporting Goods, Inc. (9418), Modell’s II, Inc. (9422), Modell’s NY
II, Inc. (9434), Modell’s NJ II, Inc. (9438), Modell’s PA II, Inc. (9426), Modell’s Maryland II, Inc. (9437), Modell’s
VA II, Inc. (9428), Modell’s DE II, Inc. (9423), Modell’s DC II, Inc. (9417), Modell’s CT II, Inc. (7556), MSG
Licensing, Inc. (8971), Modell’s NH, Inc. (4219), Modell’s Massachusetts, Inc. (6965) and Modell’s Online, Inc.
(2893). The Debtors’ corporate headquarters is located at 498 Seventh Avenue, 20th Floor, New York, New York
10018.



55008/0002-20051549v2
Case 20-14179-VFP          Doc 115-2 Filed 03/23/20 Entered 03/23/20 19:03:28                    Desc
                               Proposed Order Page 3 of 6



Page (2)
Debtors:                MODELL’S SPORTING GOODS, INC., et al.
Case No.                20-14179 (VFP)
Caption of Order:       ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                        11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


         Upon the verified application (the “Application”)2 of Modell’s Sporting Goods, Inc. and

its subsidiaries, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), pursuant to sections 105 and 305 of the Bankruptcy Code and

Bankruptcy Rule 1017 for entry of an order approving the Bankruptcy Suspension, as more fully

set forth in the Application; and the Court having jurisdiction to decide the Application and the

relief requested therein in accordance with 28 U.S.C. §§ 157(a)-(b) and 1334(b); and

consideration of the Application and the relief requested therein being a core proceeding

pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C.

§§ 1408 and 1409; and notice of the Application having been given as provided in the

Application, and such notice having been adequate and appropriate under the circumstances; and

it appearing that no other or further notice of the Application need be provided; and the Court

having (the “Hearing”) held a hearing to consider the relief requested; and upon the Declaration

of Robert J. Duffy in Support of Debtors’ Chapter 11 Petitions and First Day Pleadings, the

records of the Hearing, and all of the proceedings had before the Court; and the Court having

found and determined that the relief sought in the Application and granted herein is in the best

interests of the Debtors and their creditors, and that the legal and factual bases set forth in the

Application establish just cause for the relief granted herein; and after due deliberation and

sufficient cause appearing therefor,




55008/0002-20051549v2
Case 20-14179-VFP             Doc 115-2 Filed 03/23/20 Entered 03/23/20 19:03:28                            Desc
                                  Proposed Order Page 4 of 6



Page (3)
Debtors:                  MODELL’S SPORTING GOODS, INC., et al.
Case No.                  20-14179 (VFP)
Caption of Order:         ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                          11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


         IT IS HEREBY ORDERED THAT:

         1.       The Application is GRANTED as set forth herein.

         2.       The Bankruptcy Suspension, including the Operational Suspension, is hereby

authorized and the Debtors’ chapter 11 cases are hereby suspended for up to sixty days from the

date of this Order, pursuant to 11 U.S.C. § 305, without prejudice to the Debtors’ right to seek

additional time. Specifically:

                  a.      The Debtors are authorized to implement the Operational Suspension. To
                          the extent any of the terms of the Operational Suspension or any action
                          taken by the Debtors in order to effectuate same conflict with relief
                          previously ordered by the Court or their duties as debtors in possession,
                          this Order shall govern.

                  b.      All deadlines that would otherwise occur during the Bankruptcy
                          Suspension are hereby extended until the twenty-first day following the
                          termination thereof. All parties are hereby barred from seeking relief from
                          this Court during the Bankruptcy Suspension.

                  c.      All payments of expenses other than those essential expenses set forth in
                          the Modified Budget are hereby deferred, provided that the Debtors
                          reserve all rights to argue that obligations allegedly accrued during the
                          Operational Suspension are waived, abated, or otherwise not subject to
                          payment for reasons including, but not limited to, the existence of force
                          majeure, quiet enjoyment, or other applicable contractual provisions or
                          legal rights.

                  d.      The automatic stay shall remain in full force and effect during the
                          pendency of the Bankruptcy Suspension.

                  e.      The retentions of Cole Schotz and A&G are conditionally approved.


         2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Application.



55008/0002-20051549v2
Case 20-14179-VFP           Doc 115-2 Filed 03/23/20 Entered 03/23/20 19:03:28                   Desc
                                Proposed Order Page 5 of 6



Page (4)
Debtors:                 MODELL’S SPORTING GOODS, INC., et al.
Case No.                 20-14179 (VFP)
Caption of Order:        ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                         11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


                  f.     The Debtors’ professionals are authorized to draw on their respective
                         retainers during the Bankruptcy Suspension but are not obligated to file
                         and serve monthly fee statements or interim compensation applications
                         during the Bankruptcy Suspension. Notwithstanding the foregoing, (i) at
                         least five business days prior to making any such draw, a professional
                         shall serve a statement reflecting the number of hours worked and amount
                         billed by such professional, broken down by timekeeper, on the Debtors’
                         pre-petition lenders and the Office of the United States Trustee for Region
                         3 and (ii) any funds the professionals draw against their retainers during
                         the Bankruptcy Suspension shall remain subject to the entry of a final
                         order approving the award of such compensation.

         3.       The Operational Suspension shall be enacted on the following terms:

                  a.     To the extent they have not already done so, the Debtors shall immediately
                         (i) cease operations, including Store Closing Sales, at all 134 of their retail
                         stores as well as fulfillment of orders on the e-commerce site,
                         (ii) terminate store-level and distribution center employees, without
                         severance, and (iii) cease all in-person operations at their corporate
                         headquarters and terminate most corporate employees, without severance.

                  b.     The Debtors may continue to employ certain critical employees
                         responsible for human relations, finance, and infrastructure technology
                         functions during the Operational Suspension.

                  c.     The Debtors are authorized to use cash collateral to pay certain critical
                         expenses pursuant to the Modified Budget.

         4.       Notwithstanding the foregoing, should COVID-19 abate before the sixty-day

period has expired, the Debtors’ may file a notice with the Bankruptcy Court informing it of the

termination of the Bankruptcy Suspension.

         5.       The Cash Collateral Order is hereby amended to replace the Budget (as defined

therein) with the Modified Budget, a copy of which is attached as Exhibit A to the Application.

For the avoidance of doubt, the Cash Collateral Order, as amended by the Modified Budget,



55008/0002-20051549v2
Case 20-14179-VFP            Doc 115-2 Filed 03/23/20 Entered 03/23/20 19:03:28                 Desc
                                 Proposed Order Page 6 of 6



Page (5)
Debtors:                 MODELL’S SPORTING GOODS, INC., et al.
Case No.                 20-14179 (VFP)
Caption of Order:        ORDER TEMPORARILY SUSPENDING THE DEBTORS’ CHAPTER
                         11 CASES PURSUANT TO 11 U.S.C. §§ 105 AND 305


remains in full force and effect during the Operational Suspension and the Bankruptcy

Suspension.

         6.       The requirement set forth in Local Rule 9013-1(a)(2) that any motion be

accompanied by a certification containing the facts supporting the relief requested in compliance

with Local Bankruptcy Rule 7007-1 is deemed satisfied by the contents of the verified

Application or otherwise waived.

         7.       The requirement set forth in Local Rule 9013-1(a)(3) that any motion be

accompanied by a memorandum of law stating the legal basis of the relief requested is deemed

satisfied by the contents of the Application or otherwise waived.

         8.       Notwithstanding any provision in the Bankruptcy Rules to the contrary, this Order

shall be immediately effective and enforceable upon its entry.

         9.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order, including to effectuate the intent of the Operational Suspension

and the Bankruptcy Suspension, in accordance with the Application.

         10.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and/or enforcement of this Order.




55008/0002-20051549v2
